 In the Matterof J. M. PORTELA &COMPANY,INC.andUNION DETRABAJADORES DE LA INDUSTRIA LICORERA DE ARECIBO,F. L. T.Case No. 24-R-27.-Decided March 27, 1945Messrs. Juan PizaandJuan M. Rosso,of Arecibo, PuertoRico, forthe Company.Messrs. Rafael AponteandAngel M. Collazo,of Arecibo, PuertoRico, for the Federation.Mr. Juan Vazquez,of Arecibo, Puerto Rico, for the C. G. T.Miss Ruth E. Blie field,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Union de Trabajadores de la Indus-tria Licorera de Arecibo, affiliated with the Federation Libre de losTrabajadores de Puerto Rico, herein called the Federation, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of J. M. Portela & Company, Inc., Arecibo,Puerto Rico, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due noticebefore Gilberto Ramirez, Trial Examiner.Said hearing was held atArecibo, Puerto Rico, on October 19, 1944.The Company, the Fed-eration, and Union de Trabajadores de la Industria Licorera, Localde Arecibo, affiliated with the Confederation General de Trabajadoresde Puerto Rico, herein called the C. G. T., appeared and participated.'All parties were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.'The Federation objected to the C. G. T.'smotion to intervene on the ground that theemployees of the Company were dissatisfied with the C. G. T. and had designated theFederation as their bargaining representative.The Trial Examiner overruled the objection,and his ruling is hereby upheld.61 N. L. R. B., No. 6.64 J.M. PORTELA & COMPANY, INC.65Upon the entire record in the case, the Boardmakesthe following :FINDINGSOF FACT1.THE BUSINESS OF TILE COMPANYJ.M. Portela & Company, Inc., a Puerto Rican corporation, doingbusiness in Arecibo, Puerto Rico, is engaged in ageing, blending,bottling, and selling rum.During 1943 the Company purchasedraw materials valued at approximately $142,000, which amount in-cluded approximately $50,000 which was spent in the continentalUnited States.In excess of 70 percent of the production for 1943was sold in the mainland, and during the first 9 months of 1944 over50 percent of the Company's production was sold in the mainlandof the United States. It is estimated that purchases of raw materialsfrom the mainland will be in excess of $50,000 during the calendaryear 1944.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnion de Trabajadores de la Industria Licorera de Arecibo, affili-ated with the Federation Libre de los Trabajadores de Puerto Rico, 2isa labor organization admitting to membership employees of theCompany.Union de Trabajadores de la Industria Licorera, Local-de Arecibo,affiliated with the Confederation General de Trabajadores de PuertoRico is a labor organization admitting to membership employees ofthe Company.III.THE QUESTION OONCERNING REPRESENTATIONThe Federation on July 25, 1944, filed a petition for investigationand certification of representatives.On October 17, 1944, the Com-pany and the C. G. T. signed a contract recognizing the C. G. T. as thecollective bargaining representative of the Company's employees.The C. G. T. moved to dismiss the present petition on the ground thatthis contract constitutes a bar to a present determination of a col-lective bargaining representative.The Company will not, appar-ently, recognize the Federation without a certification by the Board.In November 1943 a consent election was held among the employeesof the Company, as a result of which the C. G. T. was informed by theRegional Director on November 12, 1943, that it had received a2The Federacion Libre de los Trabajadores de Puerto Rico is a branch of the AmericanNederation of Labor. 66DECISIONSOF NATIONAL LABOR RELATIONS BOARDmajority of the votes cast in the election and had therefore been desig-nated as the exclusive bargaining representative of the employees ofthe Company. The C. G. T. was opposed in the election by the Fed-eration, the petitioner in this case.Negotiations between the Company and the C. G. T. started earlyin January 1944.An agreement was reached on all points in a pro-posed contract, with the exception of the wage scale, during the firstday of negotiation.No further action was taken by the C. G. T. untilApril 25, 1944, when it sent a letter to the Company stating that itwas sending a copy of the contract with the salary scale approvedby the employees in the plant and that a representative of the C. G.T.would come to the Company's offices on April 27, 1944, to sign thecontract.On April 29,'1944, the. president of the C. G. T. appeared,and at that time the Company stated that the contract presenteddiffered from the contract they had discussed in January.The Com-pany asked permission to prepare the contract as it was discussedin January 1944 for submission to the workers.Leave was granted,and about 4 or 5 days later the Company gave one of the employeesin the plant a copy of the contract it had prepared, for submissionto the C. G. T. - On May 14, 1944 a representative of the C. G. T. in-formed the Company that the employees were dissatisfied with thewage scales in the contract.On July 25, 1944, the Federation filed its petition for certificationof representatives.Subsequent to this date, on August 16, 1944, theC. G. T. informed the Company by letter, that the Secretary Generalof the C. G. T. would appear on August 18, 1944, to sign the contract.No one appeared on that date, and it was testified that the representa-tives did not call upon the Company because there was as yet no agree-ment as to the wage scale.On October 1, 1944, representatives of theC. G. T. and the Company finally reached an agreement, which wasembodied in the contract signed by the Company and the C. G. T. onOctober 17, 1944.The latter date is subsequent to the date of theNotice of Hearing in ,this case, which was received by the Companyand the C. G. T. on October 14, 1944.The C. G. T. urges that the contract of October 17, 1944, be deemeda bar to a determination of representatives at this time.That con-tract, however, was not signed until after the contracting parties wereadvised, by the Notice of Hearing, of the Federation's claim to repre-sent the Company's employees.3 It is true that at the time the petitionherein was filed, in July 1944, only 8 months had elapsed since theconsent election which resulted in the informal certification of theC. G. T. as the statutory representative of the employees involved. Inview of the recency of the consent election, it would have been better8 SeeMatter of Eicor, Inc.,46 N. L. R. B. 1035. J.M. PORTELA& COMPANY, INC.67practice if the petition had been promptly dismissed as premature ;and if the circumstances were different, we would be inclined to holdthat the petition,per se,was inoperative to prevent the subsequentcontract from effectively barring a present determination of repre-sentatives.'Nevertheless, the petition remained pending, and theNotice of Hearing, received by the Company and the C. G. T. onOctober 14, slightly more than 11 months after the date of the certifi-cation, served as actual notice to those parties that a question concern-ing representation existed.This date, clearly, was an appropriatetime to proceed with an investigation to determine whether or not theemployees desired to select a new bargaining representative to succeedthe C. G. T 6 Accordingly, since the contracting parties were advisedof the existence of a valid question of representation at an appropriatetime following the certification of the C. G. T., and several days priorto October 17, when they signed that contract, the contract presents nobar to a determination of represenatives in this proceeding.'A statement of a Board agent introduced into evidence at the hear-ing, indicates that the Federation represents a substantial number ofemployees in the unit hereinafter found appropriate."We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties agreed, and we find in accordance with their agree-ment, that all production and maintenance employees, excluding thetwo road salesmen, the chauffeur for one of the salesmen, the officeemployees, the supervisors, and all or any other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-4 SeeMatter of Monarch Aluminum Mfg.Co , 41 N L R B1 ,Matter of Bohn Alwmrnum and Brass Corporation,57 N L R. B. 1684 ; N. L R. B Ninth Annual Report, p 25Cf.Matter of Portland Lumber Mills,56 N. L R B 1336.8 SeeMatter of New York and Cuba Mail SteamshipCo., 9 N L. R B. 51 ;Matter ofWaterman Steamship Corporation,10 N L. R B 1079.7Matter of General Chemical Company,48 N. L. R B 9888 The Field Examiner reported that the Federation submitted 19 authorization cards,all of which bear the names of persons appearing on the Company's pay roll of August3, 1944, which contained the names of 50 employees in the appropriate unit, and all thecards were dated July 1944 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.°DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with J. M. Portela& Company, Inc., Arecibo, Puerto Rico, an election by secret ballotshall be conducted as early as possible, but not later than sixty (60)'days from the date of this Direction, under the direction and super-vision of the Regional Director for the Twenty-fourth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States, who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, to determine whether they desire to be representedby Industria Licorera de Arecibo, affiliated with La Nacion Libre delosTrabajadores de Puerto Rico, or by Union de la Industria Licorerade Arecibo, affiliated with the Confederation de Trabaj adores dePuerto Rico, for the purposes of collective bargaining, or by neither.° At the hearing the Unions requested that their naives appear on the ballot as herein-after set forth in the Direction of ElectionThe requests of the Unions that their insigniabp shown on the ballots are hereby granted.